Citation Nr: 1243845	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the Veteran's claim of entitlement to SMC based upon the need for the regular aid and attendance of another person or housebound status. 

The Veteran was scheduled to appear before the Board at the RO in Waco, Texas, in July 2012; however, by a June 2012 statement, he withdrew his request to be heard by the Board.  See 38 C.F.R. § 20.702(e) (2012). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for arthritis, lumbar spine, with L-5 radiculopathy, rated as 60 percent disabling; arthritis, lumbar and thoracic spine, rated as 50 percent disabling; arthritis, thoracic spine, rated as 10 percent disabling; and postoperative scar, scalp, and postoperative incisional hernia, each rated as noncompensably disabling.  He is in receipt of a total disability rating based on individual unemployability (TDIU), based on his service-connected arthritis, lumbar and thoracic spine.
  
2.  There is no medical evidence of record that indicates that the Veteran suffered the anatomical loss or loss of use of both feet, or one hand and one foot, or was blind in both eyes. 

3.  The evidence of record does not support the conclusion that only the Veteran's service-connected disabilities render him permanently bedridden or so helpless as to be in need of regular aid and attendance, or housebound.  
CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance of another person or housebound status are not met.  38 U.S.C.A. §§ 1114(l), 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter in May 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran submitted a number of private treatment records.  However, in May 2010, the RO requested that the Veteran complete VA Forms 21-4142, Authorization and Consent to Release Information to the VA, in favor of private physicians cited in a December 2009 statement of the Veteran's spouse.  To date, no authorizations have been received, and the Veteran was informed of such in the August 2010 Statement of the Case.  The Board is mindful that it appears that the Veteran suffers from a number of disabilities and is at present in the care of a nursing home, and that his spouse had the responsibility of handling the administrative aspects of his claim.  However, the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190   (1991). 

The RO scheduled the Veteran for a VA examination in March 2009.  By a March 2009 statement, the Veteran's spouse reported that the Veteran was recovering from oral surgery and that travel to the VA facility where the examination was scheduled was too difficult.  The Veteran's spouse submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by a private physician in March 2009.  Also, a VA physician, from the Lawton-Fort Sill VA Outpatient Clinic, completed and submitted a VA Form 21-2680 in May 2009.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

SMC Based on the Need for Aid and Attendance or Housebound Status 

SMC at the aid and attendance rate is payable when the Veteran, due to a service-connected disability or disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 
In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco; 38 C.F.R. § 3.352. 

SMC at the housebound rate may be paid if a Veteran has a single service-connected disability rated 100 percent and either:  (1) has an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of a service-connected disability or disabilities.  Permanently housebound means the Veteran is substantially confined, as a direct result of a service-connected disability or disabilities, to his dwelling or the immediate premises (or, if institutionalized, to the ward or clinical areas), and it is reasonably certain that the service-connected disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

A TDIU rating may qualify as a total rating for purposes of this section where it is based on one service-connected disability.  Bradley v. Peake, 22 Vet. App. 280, 292-93 (2008).  Where TDIU is based on the effect of a combination of service-connected disabilities, SMC is not warranted on this basis.  Bradley, 22 Vet. App. at 293 (noting that 38 U.S.C.A. § 1114(s) "does not limit 'a service-connected disability rated as total' to only a schedular rating of 100%, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating"). 

The Veteran is service-connected for arthritis, lumbar spine, with radiculopathy, rated as 60 percent disabling; arthritis, lumbar and thoracic spine, rated as 50 percent disabling; arthritis, thoracic spine, rated as 10 percent disabling; and postoperative scar, scalp, and postoperative incisional hernia, each rated as noncompensably disabling.  He is in receipt of a TDIU, based on his service-connected arthritis, lumbar and thoracic spine.  At the time of the February 2008 VA examination, conducted to adjudicate the Veteran's TDIU claim, the examiner specifically asserted that the Veteran was unemployable to due to his arthritis, lumbar and thoracic spine; a single service-connected disability.   

In March 2009, one of the Veteran's private physicians submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  He reported that the Veteran had an unsteady gait and was unable to feed himself due to Parkinson's disease.  He reported that the Veteran was not able to prepare his own meals, required assistance in bathing and tending to other hygiene needs, required medication management, and was unable to manage his or her own financial affairs.  When asked what disabilities restrict the listed activities or functions, he responded that it was the Veteran's Parkinson's disease and seizure disorder.  The physician described the Veteran's appearance in that he presented in a wheelchair, that he was able to stand and walk with the assistance of a cane, that his posture was 90 degrees, and that he was unable to look up from the floor.  When asked to describe the restrictions related to the upper extremities, the physician reported that the Veteran was at times able to feed himself but not able to dress himself.  When asked to describe the restrictions related to the lower extremities, the physician reported that the Veteran had very poor balance and an unsteady gait, but that he was able to bear weight and propel forward.  He described the Veteran's restrictions of the spine, trunk, and neck to include flexion at 90 degrees.  He reported that the Veteran had a loss of memory and drools on himself, and that he left the house only for medical care.  He reported that the Veteran required the use of aids or the assistance of another person for locomotion.  

In a March 2009 statement, the Veteran's spouse reported that the Veteran was unable to dress himself, and required assistance in taking his medication.  She reported that he had lost control of his bladder and wears absorbent materials.  She asserted that he is housebound and leaves the house with assistance to obtain medical care.  She noted that he falls frequently and was recently hospitalized after falling in their front yard.  
In May 2009, one of the Veteran's VA physicians submitted a VA Form 21-2680.  He reported that the Veteran complained of weakness, back pain, dizziness, and tremor.  He described the Veteran's posture as stooped and kyphotic.  When asked to describe the restrictions related to the upper extremities, the physician reported that the Veteran had a resting tremor in the right hand and was not able to shave or button his clothing, but was able to feed himself.  When asked to describe the restrictions related to the lower extremities, the physician reported that the Veteran had proximal hip girdle strength in the right of 3/5, decreased muscle mass in the right leg, decreased sensation in the right L5 dermatome, absent right ankle reflex, and positive straight leg raise on the right.  He described the Veteran's restrictions of the spine, trunk, and neck to include 30 degrees of kyphosis, scoliosis of the thoracic spine, and decreased range of motion of the thoracolumbar and cervical spine.  He reported that the Veteran had poor balance, with risk of falls; and postural dizziness due to the effects of his hypertension medication and Parkinson's disease.  He asserted that the Veteran had back pain with painful walking and transfers.  He noted that the Veteran had a wide-based gait, tilting to the right, and severe kyphosis.  He asserted that the Veteran was able to walk for one block, unassisted by another person, but with a cane.  He reported that the Veteran left his home for medical care and occasional family outings, once or twice each week.  He reported that the Veteran required the use of a cane, walker, wheelchair, and back brace for locomotion.  The physician diagnosed the Veteran with lumbar disc disease with pain and radiculopathy, Parkinson's disease with decreased mobility and mentation, and cardiac disabilities.  He certified that the Veteran required the daily personal health care services of a skilled provider, including hospital or nursing care. 

In a December 2009 statement, the Veteran's spouse asserted that the Veteran's physical and mental state had worsened and that he needs help with all of his personal needs, including bathing dressing, shaving, and eating.  She reported that he has to have an attendant present at all times due to his risk of falling.  She noted that the Veteran had dementia and had lost contact with reality, and experienced delusions and hallucinations.  

There is no evidence of record to indicate that the Veteran meets the eligibility requirements for SMC based on the need for aid and attendance.  There is no evidence indicating that the Veteran suffered the anatomical loss or loss of use of both feet, or one hand and one foot, or was blind in both eyes, or was permanently bedridden or so helpless as to be in need of regular aid and attendance, due to his service-connected disabilities.  To be clear, the Board may not consider the Veteran's non-service-connected disabilities including, significantly, Parkinson's disease.  

While the private physician, in March 2009, and the VA physician, in May 2009, described the Veteran's back disabilities to include pain, decreased sensation and range of motion, and severe kyphosis; they did not report that such resulted in the inability to dress, bathe, attend to the wants of nature, or feed himself, adjust his locomotive aids, or protect himself from the hazards and dangers of daily life.  The private physician, in March 2009, specifically attributed the Veteran's inability to feed himself, cook for himself, and bathe and tend to other hygiene needs, to his Parkinson's disease and seizure disorder.  That physician specifically attributed the Veteran's unsteady gait due to his Parkinson's disease.  The VA physician, in May 2009, specifically attributed the Veteran's inability to shave or dress himself to his resting tremor in the right hand, and specifically attributed his postural dizziness to the effects of his hypertension medication and Parkinson's disease.  

Also, there is no evidence of record to indicate that the Veteran meets the eligibility requirements for SMC based on being housebound.  As noted above, the Veteran's TDIU, based on one service-connected disability, his service-connected arthritis, lumbar and thoracic spine, may qualify as a total rating in this instance.  Bradley, 22 Vet. App. at 293.  However, he does not have an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems.  His other compensably-rated disabilities, his arthritis, lumbar spine with radiculopathy, rated as 60 percent disabling, and his arthritis, thoracic spine, rated as 10 percent disabling, are not separate and distinct from the service-connected arthritis, lumbar and thoracis spine, the single disability giving rise to the TDIU.  The Board notes here that the issue is confused by the fact that the Veteran has three separate ratings for his lumbar and thoracic spine disabilities, one for arthritis of the lumbar spine with radiculopathy, one for arthritis of the lumbar and thoracic spine, and one for arthritis of the thoracic spine.  

In any event, there is no evidence that the Veteran is permanently housebound by reason of a service-connected disability or disabilities.  The VA physician, in May 2009, reported that the Veteran left the house for medical care and occasional family outings, once or twice each week; thus not substantially confined.  While the private physician, in March 2009, reported that the Veteran left the house only for medical care, he did not attribute such solely to the Veteran's service-connected disabiities.  It is this physician that described the Veteran's posture at 90 degrees and decreased sensation and balance, and reported that the Veteran was able to walk and stand with the assistance of a cane.  There is no evidence that the physician attributed such to the Veteran's inability to leave his house for anything more than medical care.  

The Veteran, and his spouse, are competent to report what they can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The lay statements made during the course of appeal describe the Veteran's current limitations and symptoms.  There is no evidence that the Veteran and his spouse are not credible.  However, there is no evidence that the Veteran or his spouse have the requisite medical training or experience to opine as to which limitations and symptoms are related to his service-connected disabilities as opposed to his non-service-connected disabilities.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions). 





(Continued on the next page)
Thus, as the preponderance of the evidence is against the Veteran's claim of entitlement to SMC based on the need for aid and attendance or housebound status, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

SMC based on the need for aid and attendance or housebound status is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


